Citation Nr: 1109097	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for bilateral hearing loss.

(Note:  until this decision, which is granting service connection for the left ear hearing loss, only the hearing loss in the Veteran's right ear was service connected, for which he had a 0 percent, i.e., noncompensable rating for this unilateral hearing impairment).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for left ear hearing loss and an increased (compensable) rating for the Veteran's right ear hearing loss, which already had been service connected.  

In addition to these claims, the RO also granted service connection and assigned a 10 percent rating for tinnitus, retroactively effective from July 16, 2008.  This is the highest possible rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (20109).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  And apparently for this reason, the Veteran did not also appeal either this 10 percent rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So his tinnitus claim is no longer in dispute.  

In this decision, the Board is granting service connection for left ear hearing loss.  This, in turn, means the Veteran's service-connected hearing loss will now be bilateral (inclusive of both ears), not just unilateral (his right ear only).  The Board therefore is remanding his claim for a higher rating for his now bilateral (right and left ear) hearing loss for reevaluation.  The remand to the RO will be via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

It is just as likely as not the Veteran's left ear hearing loss, like the hearing loss in his right ear (which is already service connected), is related to acoustic trauma during his military service


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's left ear hearing loss was incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for left hear hearing loss.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice and assistance errors are not presumptively prejudicial; instead, this determination is made on a case-by-case basis, so depends on the facts of the particular case.  Moreover, to be unduly prejudicial, the error must be outcome determinative of the claim).

Service connection already has been established for right ear hearing loss associated with acoustic trauma in service while working as a field artillery crewman.  See the Veteran's DD Form 214 listing this military occupational specialty (MOS).  

So the fact that he repeatedly was exposed to excessively loud noise during his military service, especially in this capacity, already has been conceded.  See 38 U.S.C.A. § 1154(a), requiring consideration of the circumstances, conditions, and hardships of his service in determining whether a claimed disease or injury was incurred in service.

And for the reasons and bases set forth below, the Board will resolve all reasonable doubt in his favor and conclude that the hearing loss in his left ear, like that already service connected in his right ear, is a result of that conceded noise exposure in service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases, such as organic disease of the nervous system, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


With regards to the first requirement of current disability due to hearing loss, impaired hearing for VA compensation purposes only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  So while a Veteran may have some loss of hearing, he must have a certain level of hearing loss for it to be considered a ratable "disability" by VA standards, irrespective of whether this hearing loss also dates back to or is attributable to his military service.

In this case, the Veteran clearly has a current left ear hearing loss disability according to VA standards.  During a September 2008 VA audiological evaluation, his left ear demonstrated decibel losses greater than 40 in the 2000, 3000 and 4000 Hz frequencies, so clearly indicative of a ratable hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Resolution of this claim, therefore, turns on whether this left ear hearing loss disability is attributable to his military service or, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


The Veteran's service treatment records (STRs) show a slight worsening of his hearing in his left ear during his service, when comparing his hearing acuity when entering service with what it was at the time of his separation from service.  More specifically, audiometric testing during his induction physical in February 1968 showed a zero-decibel loss in the 500 and 1000 Hz frequencies and a 5-decibel loss in the 2000 and 4000 Hz frequencies.  Whereas audiometric testing during his separation physical in September 1969 showed a 5-decibel loss in the 500 Hz frequency, a zero-decibel loss in the 1000 Hz frequency, a 10-decibel loss in the 2000 Hz frequency, and perhaps most importantly a 20-decibel loss in the 4000 Hz frequency.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  So the hearing in this ear was bordering on a loss when evaluated during the separation physical, though admittedly not quite at the required level.  Moreover, although these findings from service do not show a hearing loss disability according to VA standards, according to the holding in Hensley, a Veteran need not have had sufficient hearing loss when separating from service to meet the threshold minimum requirements of § 3.385 to be considered a ratable disability by VA standards.  Rather, he need only currently meet these requirements (which, as indicated, he does according to the results of his September 2008 VA audiometric evaluation) and have evidence linking his current hearing loss disability to his military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The issue of whether the Veteran's current left ear hearing loss disability is related to his military service has been addressed by two VA audiologists.  One audiologist concluded there is indeed this correlation.  Specifically, in an August 2005 treatment report, a VA staff audiologist noted the presence of left ear hearing loss.  She also commented "[t]his patient's military noise exposure is more likely as not a contributing factor to his hearing impairment."  So this opinion supports the notion that the Veteran's left ear hearing loss, like the hearing loss in his right ear, is related to his military service. 

On the other hand, the VA audiologist who reviewed the claims file and evaluated the Veteran's hearing in September 2008 disagreed.  Based on her review, this VA audiologist concluded that "it is less likely as not (less than 50/50 probability) that the left ear hearing loss is caused by or a result of military noise exposure."  Interestingly, however, she concluded the Veteran's tinnitus is his left ear was caused by military noise exposure, which was the RO's basis for granting service connection for tinnitus in September 2008.  This audiologist's rationale was that "the enlistment and separation audiograms indicated normal hearing for the left ear at the adjudicated frequencies."  She acknowledged, however, that "[a] 15 dBHL threshold shift at 4KHz was indicated in the left ear on the separation audiogram that suggests changes in the auditory system."  

So the record contains one medical opinion in favor of the Veteran's claim and one medical opinion against the claim.  The Board must now analyze these opinions to determine which should be given more weight.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The Board acknowledges that the favorable August 2005 opinion does not appear to have been based on a review of the claims file for the pertinent medical and other history, where as the unfavorable September 2008 opinion clearly states the commenting audiologist had reviewed the claims file.  However, the Court has held that a medical opinion may not be discounted solely because the opining physician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Likewise, the Court has held that the Board may not prefer a medical opinion over another medical opinion solely because the VA examiner reviewed the claims file.  Nieves-Rodriguez, 22 Vet. App at 304.  


The Court has never imposed a burden of claims file review on all physicians furnishing medical evidence.  The Court explained that "the claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.  There are other means by which a medical professional can become aware of critical medical facts, not the least of which is by treating the claimant for an extended period of time.  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating the Board may rely on a private medical opinion that is based on an accurate medical history offered by the Veteran).  In addition, a review of pertinent medical literature may also furnish information relevant to diagnostic and nexus issues.  Nieves-Rodriguez, 22 Vet. App at 304.  So while a review of the claims file may have significance in determining whether the medical professional's opinion is based on the correct facts, it is not absolutely necessary in every instance.  Id.  

Here, it is unclear how the VA audiologist in August 2005 obtained the Veteran's history in forming her conclusion that acoustic trauma in service had contributed to his left ear hearing loss.  But one may safely presume she obtained this necessary information by interviewing the Veteran personally.  And since the Board concedes that he sustained acoustic trauma during his military service, given his MOS as field artillery crewman, his statements concerning that hearing trauma in service are both competent and credible, i.e., probative, and, therefore, a reliable history of the events that occurred during his service.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility).  In short, the Board finds that the favorable August 2005 opinion was based on an accurate history concerning the Veteran's noise exposure in service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).

The problem with the favorable August 2005 opinion is that the commenting audiologist did not include any rationale in support of her favorable opinion.  The Court in Nieves-Rodriguez  held that most of the probative value of a medical opinion comes from its reasoning.  Id. at 304.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Therefore, the probative value of the favorable August 2005 opinion is limited in light of the fact that there is no supporting rationale.  In contrast, the unfavorable September 2008 report includes the audiologist's rationale for the opinion that "it is less likely as not (less than 50/50 probability) that the left ear hearing loss is caused by or a result of military noise exposure."  However, a closer look at the audiologist rationale reveals a significant inconsistency.  The audiologist initially states that "the enlistment and separation audiograms indicated normal hearing for the left ear at the adjudicated frequencies."  She then acknowledges the presence of a 15-decibel shift in the 4000 Hz frequency (from a 5 to a 20-decible loss) on the separation audiogram, so at the very least a worsening of the hearing acuity in this ear at this specific frequency during the Veteran's service.  And, again, according to the holding in Hensley, there need not have been a worsening severe enough to meet the requirements of § 3.385.  There need only be evidence linking the 
now-demonstrated hearing loss disability involving this ear to the Veteran's military service, as opposed to other unrelated factors.  See also Ledford, supra.


The Board thus finds that the medical opinions both for and against the claim are of equal probative value.  As a result, the evidence concerning whether the conceded noise exposure in service at least contributed to the Veteran's current left ear hearing loss is in relative equipoise, meaning about evenly balanced for and against his claim.  In these situations, he is given the benefit of the doubt and his claim granted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).


ORDER


The claim for service connection for left ear hearing loss is granted.


REMAND

Because the hearing loss in the Veteran's left ear is now service connected (like that in his right ear), the Board finds that additional evidentiary development is needed before assessing the overall severity of his bilateral hearing loss disability.

If only the hearing loss in one ear is service connected, then the hearing acuity in the other (non-service-connected) ear is presumed to be within normal limits, unless the Veteran is deaf in this other ear.  See 38 C.F.R. §§ 3.383, 4.85(f).  But when the hearing loss in both ears is service connected, so bilaterally, like it is now for the Veteran, VA adjudicators must consider the respective hearing impairment in each ear in determining the appropriate rating.


The Veteran's hearing loss was last evaluated by VA in September 2008.  Since that evaluation, however, a March 2009 VA treatment record suggests his hearing loss has worsened.  Unfortunately, findings from an audiological evaluation to properly evaluate his hearing loss are not included in this report.  Therefore, the Board finds that he should also be afforded another VA compensation examination to reassess the severity of his now service-connected bilateral (right and left ear) hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  In making this reassessment, the designated examiner should comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA compensation examination to reassess the severity of his now 
service-connected bilateral (right and left ear) hearing loss disability.  See 38 C.F.R. § 4.85(a).  
His claims file must be made available to the designated examiner for review of the pertinent medical and other history.  The testing to determine the current severity of the Veteran's bilateral hearing loss must include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examiner also must specifically comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.

The rationale for any opinion expressed should be provided, if necessary citing to specific evidence in the file.

2.  Then readjudicate the claim of entitlement to a compensable rating for bilateral hearing loss in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


